Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed January 29, 2021.
Claims 1-20 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/22 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 9, and 6 are drawn to receiving, a first modification notice identifying a change to a first field of a record; comparing, the change to the first field with a criterion specified in a first subscription for a user; in response to the change to the first field satisfying the criterion specified in the first subscription, generating, a first alert based on the change to the first field; and transmitting, an alert graphical user interface (GUI) to a first device operated by the user, wherein the alert GUI is configured to display the first alert in an alert feed comprising a plurality of alerts for the user.
The recited limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind; thus the claims fall within the “Mental Processes” grouping of abstract ideas. For example, the claims limitations encompass a person looking at data collected and replicating that data. The examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. The claims fall within the “Mental Processes” grouping of abstract ideas. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, “methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all”. Specifically, the limitations of receiving, a first modification notice identifying a change to a first field of a record; comparing, the change to the first field with a criterion specified in a first subscription for a user; in response to the change to the first field satisfying the criterion specified in the first subscription, generating, a first alert based on the change to the first field; and transmitting, an alert graphical user interface (GUI) to a first device operated by the user, wherein the alert GUI is configured to display the first alert in an alert feed comprising a plurality of alerts for the user; discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (i.e., processor, memory, device, user interface, etc.) because a user can mentally, or with pen and paper, receive data, compare the data for an update, and transmit a notification of the update.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., processor, memory, device, user interface, etc.) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception.
The dependent claims 2-8, 10-15, and 17-20, depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component or are merely drawn to insignificant extra-solution activity. 
The claim elements considered individually or in combination do not result in a new or improved method for accessing data.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (U.S. Patent Application No. 2013/0007148) in view of Austin-Lane (U.S. Patent Application No. 2013/0144971).

Regarding Claim 1, Olsen discloses a method, comprising: 
receiving, by one or more processors, a first modification notice identifying a change to a first field of a record (par [0110-0111], Olsen – database system receives a request to update a first record…a user may be accessing a page associated with the first record, and may change a displayed field and hit save; the request is considered as the first modification notice… the request for the update of a field of a record is an example of an event associated with the first record for which a feed tracked update may be created)1; 
comparing, by the one or more processors, the change to the first field with a criterion specified in a first subscription for a user (par [0121], Olsen -  the feed tracked update is pushed to the feed of a user, i.e., by a routine that determines the followers for the record from a list associated with the record… par [0144] – a user can specify what kind of feed tracked updates to receive about a user that the user is following. For example, a user could specify feed tracked updates with particular keywords, of certain types of records, of records owned or created by certain user, particular fields, and other criteria; wherein a comparison is implied… also see par [0149-0150]);
in response to the change to the first field satisfying the criterion specified in the first subscription, generating, by the one or more processors, a first alert based on the change to the first field (par [0108], Olson – useful for certain users to be notified when a record is updated …. par [0144], the feed tracked update is added to a news feed of each follower of the first user when the follower clicks on a tab to open a page displaying the news feed… also see par [0122]); and 
transmitting, by the one or more processors, a graphical user interface (GUI) to a first device operated by the user, wherein the GUI is configured to display the first alert in a feed comprising a plurality of alerts for the user (Figs.7 & 8; par [0041-0042], [0177-0178], [0360-0362], [0364], Olsen – The figures illustrate a graphical user interface which includes post onto a feed, along with alerts associated with updates).
While Olsen teaches and illustrates graphical user interfaces that display feeds and alerts; and while the examiner believes that the GUI displaying an alert and the feed containing an alert implies that the GUI can be considered an “alert” GUI and the feed can be considered an “alert” feed. However, Olsen is not as explicitly detailed as the examiner would like. 
On the other hand, Austin-Lane discloses an alert mechanism that includes different types of alert feeds corresponding to a particular kind of alert; wherein that alert feed is displayed on an alert GUI (Figs.8-10; par [0087-0091], Austin-Lane – illustrate alert graphical user interfaces that include different types of alert feeds… also see par [0082-0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Austin-Lane’s alert mechanism into the Olsen system. A skilled artisan would have been motivated to combine in order to deliver information to a client relating to alerting the client of a state change of information within an online service.
Regarding Claim 2, the combination of Olsen in view of Austin-Lane, disclose the method of claim 1, wherein: the first modification notice comprises a subset of fields of the record including the first field, the first alert comprises the subset of fields extracted from the first modification notice, the subset of fields are visible in the first alert in the alert feed (par [0115-0116], [0122-0123], [0284], [0314], Olsen – wherein the user sees only certain changed fields).
Regarding Claim 3, the combination of Olsen in view of Austin-Lane, disclose the method of claim 2, wherein first modification notice further comprises a statement with the change, and wherein the statement is visible in the first alert in the alert feed (par [0360-0362], [0364], Olsen – edited posts can be indicated by having visual highlights to indicate the changed data, or the edited content can “bubble up” to the top of the feed for viewing of the particular user).
Regarding Claim 4, the combination of Olsen in view of Austin-Lane, disclose the method of claim 2, further comprising: receiving, by the one or more processors, a request for an expanded view of the record from the first device, wherein the first modification notice further comprises a link to the expanded view of the record, wherein the first alert further comprises the link to the expanded view of the record extracted from the first modification notice, and wherein the request for the expanded view is triggered by the user invoking the link from within the alert GUI (par [0155], [0347], [0364], Olsen – disclosing links to view the detail pages).
Regarding Claim 5, the combination of Olsen in view of Austin-Lane, disclose the method of claim 2, further comprising: receiving, by the one or more processors, a request to publish a message based on the first alert, wherein the request to publish the message is triggered by the user invoking a share feature within the alert GUI (par [0262], [0292], Olsen – sharing rules restrict who can see which data, and for those with sharing authorization the update is published to the entities for which the user is subscribed… other checks such as whether a record was manually shared can also be performed; wherein a share feature is within the graphical user interface).
Regarding Claim 6, the combination of Olsen in view of Austin-Lane, disclose the method of claim 1, further comprising: determining, by the one or more processors, a frequently viewed column in a plurality of reports; and generating, by the one or more processors, a suggested subscription for a second field corresponding to the frequently viewed column, wherein the alert GUI comprises a subscriptions component configured to display the suggested subscription to the user (par [0244], Olsen… par [0089-0091], Austin-Lane). 
Regarding Claim 7, the combination of Olsen in view of Austin-Lane, disclose the method of claim 1, further comprising: receiving, by the one or more processors, a second modification notice identifying a change to a report; comparing, by the one or more processors, the change to the report with a criterion specified in a second subscription for the user; in response to the change to the report satisfying the criterion specified in the second subscription, generating, by the one or more processors, a second alert based on the change to the report for display in the alert feed comprising the plurality of alerts for the user (Fig.20; par [0364], Olsen – referring to a plurality of second modification notices… par [0108-0111], [0122], [0144-0150], Olsen).
Regarding Claim 8, the combination of Olsen in view of Austin-Lane, disclose the method of claim 1, further comprising: storing the alert feed in an alert repository; determining, by the one or more processors, the user is operating a second device; and in response to determining the user is operating the second device: retrieving the alert feed from the alert repository; and transmitting the alert GUI and the alert feed to the second device (par [0067-0068], [0080-0081], Austin-Lane – when user uses a different client device from the original client device, the different device is able to access the needed alert data based on the database that its stored on).

Claims 9-15 contain similar subject matter as claims 1-7 above; and are rejected under the same rationale.

Claims 16-20 contain similar subject matter as claims 1, 2, and 4-6 above; and are rejected under the same rationale.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
December 14, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Notes: See Figure 1A of Olsen for the claimed processor.